IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                            Assigned on Briefs September 26, 2013

           KAREN DEONNE STAMPS v. ROY DENTON STAMPS, JR.

                  Appeal from the Chancery Court for Williamson County
                          No. 37591   Timothy L. Easter, Judge




                 No. M2012-02512-COA-R3-CV - Filed December 19, 2013


In this divorce action, Wife appeals the denial of her Tenn. R. Civ. P. 59 motion to alter or
amend the final decree of divorce. We vacate the order denying the motion and remand the
case for the court to enter a supplemental order stating its basis for denying the motion.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Vacated;
                                 Case Remanded

R ICHARD H. D INKINS, J., delivered the opinion of the court, in which P ATRICIA J. C OTTRELL,
M. S., P. J., joined. F RANK G. C LEMENT, J R., J., filed a dissenting opinion.

Connie Reguli, Brentwood, Tennessee, for the appellant, Karen D. Stamps.

Rose Palermo, Nashville, Tennessee, for the appellee, Roy Denton Stamps.

                                   MEMORANDUM OPINION 1

       Karen Stamps (“Wife”) and Roy Denton Stamps, Jr. (“Husband”) were married on
June 7, 1986, and are the parents of one minor child, born in 1992; Wife filed a complaint
for divorce on February 5, 2010. The parties attended a mediation conference on September



       1
           Tenn. R. Ct. App. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
5, 2012, and as a result, they entered into a Marital Dissolution Agreement (“MDA”), which
was incorporated into a Final Decree of Divorce entered September 11, 2012.

       Over the course of the marriage the parties accumulated numerous pieces of
residential and commercial property and land for investment purposes; the MDA identified
two properties as jointly owned, two properties as separately owned by Husband, and
nineteen properties in which Husband held a one-half interest in his own name.2 The
property at issue in this appeal is rental property located at 411 Douglas Bend Road, Gallatin,
Tennessee, which was titled in Husband’s name at the time of the divorce and awarded to
Wife.

        On October 10, 2012, Wife filed her Motion to Alter or Amend and/or For A New
Trial, asserting that Husband had misrepresented in various respects the condition and status
of the Douglas Bend Road property. Specifically, Wife stated:

               Grounds for this Motion to Alter or Amend and/or for a New Trial are:
       (1) that Defendant testified at his deposition of August 24, 2012, that the
       Douglas Bend Road rental property was solely owned by Defendant and rented
       to a current tenant by lease-purchase agreement for $1,600.00 per month; (2)
       that Defendant did not disclose to Plaintiff that this Douglas Bend Road
       property was in significant disrepair and not rentable or inhabitable without
       significant costly repair and restoration; (3) that Defendant testified by said
       deposition and represented by his discovery responses that this Douglas Bend
       Road property (a) was worth $215,000 and (b) had been appraised by Don
       Turner at $215,000; (4) that none of the structural and internal problems with
       the residence was [sic] disclosed by Defendant or in the Turner appraisal; and
       (5) that as a result of its condition, the tenant who was to continue to pay rent
       had vacated the premises or given notice of his intent to vacate the premises
       to Defendant prior to the Marital Dissolution Agreement of September 5,
       2012, prior to the Final Decree of Divorce of September 11, 2012, and before
       Wife’s reasonable possession of the property after entry of the Final Decree of
       Divorce.

Wife supported the motion with her affidavit, as well as that of Lawrence Courtright, the
tenant at the Douglas Bend Road property; Husband’s deposition; various letters between
counsel; the Turner property appraisal; and the MDA and final decree. The record does not
reflect that a response was filed to the motion. In accordance with Rule 6.02 of the Local


       2
        According to the MDA, four of the properties were owned by Insight Properties, which Husband
owned with Everett Lowe. The remaining fifteen properties were owned by Husband and Doug Brooks.

                                                -2-
Rules of Practice of the Twenty-First Judicial District, the trial court did not set Wife’s
motion for hearing; the court entered an order denying the motion on October 12.

        Wife appeals, contending that the court erred in denying the motion without a hearing,
in not giving a basis for the denial, and in not applying contract principles in its consideration
of the motion.

                                         DISCUSSION

        A Tenn. R. Civ. P. 59.04 motion to alter or amend a judgment allows a trial court to
correct errors as to the law or facts arising when a court overlooks or fails to consider certain
matters. Chadwell v. Knox Cnty., 980 S.W.2d 378, 383 (Tenn. Ct. App. 1998). These
motions “may be granted (1) when the controlling law changes before a judgment becomes
final, (2) when previously unavailable evidence becomes available, or (3) when, for sui
generis reasons, a judgment should be amended to correct a clear error of law or to prevent
injustice.” Vaccarella v. Vaccarella, 49 S.W.3d 307, 312 (Tenn. Ct. App. 2001). Decisions
applying Tenn. R. Civ. P. 59.04 are reviewed under an abuse of discretion standard since
these requests for relief are “addressed to the trial court’s discretion.” Ferguson v. Brown,
291 S.W.3d 381, 386 (quoting McCracken v. Brentwood United Methodist Church, 958
S.W.2d 792, 795 (Tenn. Ct. App. 1997)). A trial court abuses its discretion when it causes
an injustice by applying an incorrect legal standard, reaching an illogical decision, or by
resolving the case “on a clearly erroneous assessment of the evidence.” Lee Med., Inc. v.
Beecher, 312 S.W.3d 515, 524 (Tenn. 2010). When reviewing a discretionary decision the
“appellate courts should begin with the presumption that the decision is correct and should
review the evidence in the light most favorable to the decision.” Henderson v. SAIA, Inc.,
318 S.W.3d 328, 335 (Tenn. 2010) (quoting Overstreet v. Shoney’s, Inc., 4 S.W.3d 694, 709
(Tenn. Ct. App.1999)). The appellate court is not permitted to substitute its judgment for that
of the trial court under the standard. Henry v. Goins, 104 S.W.3d 475, 479 (Tenn. 2003).

       The Order entered on the motion stated the following in pertinent part:

       The Court now having carefully considered the Plaintiff’s motion, respectfully
       denies the motion pursuant to Rule 6.02 of the Local Rules of Civil Court for
       the 21st Judicial District.
       IT IS SO ORDERED.

       Until it is approved by the court, a mediated agreement is essentially contractual in
nature. Ledbetter v. Ledbetter, 163 S.W.3d 681, 685 (Tenn. 2005). Whether the mediated
agreement is enforceable is, therefore, a question of law. Id. at 683. Although a party may
not be released from his agreed obligation due to a “change of heart,” proof of

                                               -3-
misrepresentation at mediation is a different matter. See Coleman v. Coleman, E2011-00974-
COA-R3-CV, 2012 WL 1622240, at *5 (Tenn. Ct. App. May 8, 2012). Further, although the
implied covenant of good faith and fair dealing does not apply to the formation of a contract,
Wallace v. Nat’l Bank of Commerce, 938 S.W.2d 684, 687 (Tenn. 1996), “[p]articular forms
of bad faith in bargaining are the subjects of rules . . . as to [contract] invalidating causes
such as fraud and duress.” Restatement (Second) of Contracts § 205 cmt. c (1981).

        In performing our review of the court’s ruling on the motion, we have reviewed the
materials filed in support of the motion. The affidavits of Wife and Reverend Courtright
assert facts which, if true, might support Wife’s claim that Husband misrepresented the value
and condition of the Douglas Bend Road property and that, as a consequence, the judgment
should be amended or a new trial granted.

        As noted in Eldridge v. Eldridge, “[a]n abuse of discretion can be found only when
the trial court’s ruling falls outside the spectrum of rulings that might reasonably result from
an application of the correct legal standards to the evidence found in the record.” Eldridge,
42 S.W.3d 82, 88 (Tenn. 2001). Because the court did not discuss the grounds of the motion
or the evidence filed in support of it, we are unable to review the court’s exercise of its
discretion in denying the motion.

       Accordingly, we vacate the order denying the Motion to Alter or Amend and remand
the case for the trial court to enter an order which discusses the evidence filed in support of
the motion and articulates its basis for denying the motion.3




                                                         ________________________________
                                                         RICHARD H. DINKINS, JUDGE




       3
           We express no opinion as to the merits of the motion.

                                                   -4-